DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2022 has been entered.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Holding & Rationale
Claim(s) 1, 10, 19, 26, 27, 29, 32, 51-53, 57, 59, and 85-99 are rejected under 35 U.S.C. 103 as obvious over US 2011/0124518 A1 (Cantor; Cantor I) in view of US 2004/0224331 (Cantor; Cantor II), US 2007/0172873 A1 (Brenner et al.), US 2005/0272070 A1 (Ehrich et al.), US 2004/0038254 A1 (Peoples et al.), US 2013/0244902 A1 (Thibodeau et al.), and US 2013/0281304 A1 (Feinberg et al.).

As an initial point, it is noted that independent claim 1 is to a “method for detecting a methylation haplotype indicative of a target nucleic acid”.  Applicant, at page 8, paragraph [0024], defines “methylation haplotype” thusly:
[0024] The term "methylation haplotype" refers to the combination of methylation status at two or more methylation sites of a single nucleic acid molecule.  (Emphasis added)


Cantor I discloses methods for the determination of the haplotype of nucleic acids, including the methylation of same.  In paragraph [0018] Cantor teach that the disclosed methods allow for “methylation status determination, methylation based sequence variation analysis, and the like”.
Cantor I, paragraph [0020], teaches that the sample can be human in origin, and that it can be of blood, plasma, as well as “embryonic cells and fetal cells”.  As stated therein:
Biological samples may include umbilical cord blood, chorionic villi, amniotic fluid, cerbrospinal fluid, spinal fluid, lavage fluid (e.g., bronchoalveolar, gastric, peritoneal, ductal, ear, athroscopic), biopsy sample, urine, feces, sputum, saliva, nasal mucous, prostate fluid, semen, lymphatic fluid, bile, tears, sweat, breast milk, breast fluid, embryonic cells and fetal cells. In some embodiments, a biological sample may be blood, and sometimes plasma. As used herein, the term "blood" encompasses whole blood or any fractions of blood, such as serum and plasma as conventionally defined.  (Emphasis added)

Cantor I, paragraph [0021], teaches that the sample can be from tissue.  As stated therein:
Targets can come in a variety of different forms including, for example, simple or complex mixtures, or in substantially purified forms. For example, a target can be part of a sample that contains other components or can be the sole or major component of the sample. Therefore, a target can be a component of a whole cell or tissue, a cell or tissue extract, a fractionated lysate thereof or a substantially purified molecule.  (Emphasis added)

Cantor I, paragraph [0023], teaches that the nucleic acid to be evaluated can be “genomic DNA”.  Such is deemed to meet a limitation of claim 26 (genomic DNA) as well as a limitation of claim 9 in that the nucleic acid being evaluated can be a chromosomal region.
Cantor I, paragraph [0008], teaches:
In some embodiments a target nucleic acid may be methylated DNA. In embodiments where the target nucleic acid is methylated, the target nucleic acid may be treated with an agent that converts a non-methylated nucleotide or methylated nucleotide in the target nucleic acid to a detectable entity. Non-methylated cytosine nucleotides may be converted to uracil nucleotides by treatment of the target nucleic acid with the appropriate agent, in some embodiments.  (Emphasis added)

Cantor I, at paragraph [0083], teaches that the sample can be that of fetal nucleic acid which had been isolated from maternal plasma or whole blood.  As stated therein:
[0083] In some embodiments the first pool and second pool can originate from the same individual. In certain embodiments the first pool and second pool can originate from different individuals. For example, fetal nucleic acid from maternal serum, plasma or whole blood. In some embodiments the first pool and the second pool may be obtained from the same sample, but represent different fractions obtained from a methylated-nucleic acid-binding-agent column.  (Emphasis added)


Cantor I, at paragraph [0025], teaches:
A target nucleic acid may be a result of nucleic acid purification or isolation and/or amplification of nucleic acid molecules from the sample.

Cantor I, at paragraph [0027], teaches:
[0027] Target nucleic acid also may be processed by subjecting nucleic acid to a method that generates nucleic acid fragments, in certain embodiments, before providing target nucleic acid for a process described herein. In some embodiments, target nucleic acid subjected to fragmentation or cleavage may have a nominal, average or mean length of about 5 to about 10,000 base pairs, about 100 to about 1,000 base pairs, about 100 to about 500 base pairs, or about 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, 100, 200, 300, 400, 500, 600, 700, 800, 900, 1000, 2000, 3000, 4000, 5000, 6000, 7000, 8000, 9000 or 10000 base pairs.  (Emphasis added)

The “target nucleic acid” of Cantor I is deemed to meet limitations of applicant’s “marker region” and “target nucleic acids”.  The above showing is deemed to meet limitations of claims 1, 10, and 94-99.  The fact that the “marker region has a length of two hundred nucleotides to one thousand nucleotides” and that target nucleic acid can have a length of “about… 200” bases, and be that found in the human genome, is deemed to meet the limitation to claim 1 in that “the marker region has a length of two hundred nucleotides to one thousand nucleotides” as well as the limitation that “the target nucleic acid… is less than 5% of the plurality of nucleic acids contained in the sample”.  Also, the fact that one is using sets of probes so to detect methylation status of multiple targets in a sample speaks to “determining a combinatorial status of said plurality of methylation sites”- which is another limitation of claim 1; as well as meeting the limitation of determining the methylation status of “two or more target nucleic acids”  claim 59.

Cantor I, at paragraph [0037], teaches that probe sets may be used.  The aspect of using probe sets, speaks directly to detecting two or more targets, which, as seen above, can be points of methylation, is deemed to fairly meet a limitation of claim 19 in that “at least 2 methylation haplotypes” are determined to be present in a sample.   Said teaching is also deemed to satisfy limitations of claim 29 in that one is “determining the methylation status of a plurality of methylation sites… with a plurality of probes to form hybridization complexes.”  The fact that the probe sets are to specific targets is also deemed to meet limitation of claim 32 in that “each of said plurality of probes comprises a target-specific domain.”  

Cantor I, in paragraph [0005], teaches:
[0005] Thus, the present invention in part provides methods and processes useful for nucleic acid sequencing, genotyping, haplotyping, sequence copy number determination, detection of specific sequences, identification of insertions, deletions, or translocations, measurement of phenotypic variation, and the like. The invention also in part provides methods and processes useful for determining the methylation state of nucleic acids, and can be used to determine the influence of methylation on genotypic and phenotypic expression.  (Emphasis added)

The aspect of Cantor I teaching, in the same paragraph, haplotyping, and that the method “provides processes useful for determining the methylation state of nucleic acids”, is deemed to fairly suggest determining “a methylation haplotype” (independent claims 1, 51, and 59).

It stands to reason that if the probes lacked a target-specific domain, they would not be able to perform the disclosed “detection of specific sequences”, much less allow one to determine the methylation status of nucleic acids and, thereby, be able to determine phenotypic variation.  Given such, the above showing is deemed to satisfy limitations in independent claim 1, whereby one is 
performing methylation haplotype analysis on the sample comprising the plurality of nucleic acids, wherein said methylation haplotype analysis comprises determining a combinatorial methylation status of said plurality of methylation sites in the marker region in a nucleic acid of said plurality of nucleic acids to determine the methylation haplotype of the nucleic acid[.]

Cantor I, at paragraph [0035], teaches:
[0035] Target nucleic acid also may be exposed to a process that modifies certain nucleotides in the nucleic acid before providing target nucleic acid for a method described herein. A process that selectively modifies nucleic acid based upon the methylation state of nucleotides therein can be applied to target nucleic acid. The term "methylation state" as used herein refers to whether a particular nucleotide in a polynucleotide sequence is methylated or not methylated. Methods for modifying a target nucleic acid molecule in a manner that reflects the methylation pattern of the target nucleic acid molecule are known in the art, as exemplified in U.S. Pat. No. 5,786,146 and U.S. patent publications 20030180779 and 20030082600. For example, non-methylated cytosine nucleotides in a nucleic acid can be converted to uracil by bisulfite treatment, which does not modify methylated cytosine.  (Emphasis added)

The above showing is deemed to meet a limitation of claim 27.

In further support of the position that the expressions “haplotyping” and “methylation state” could be construed as encompassing the determination of the methylation haplotype of a nucleic acid, attention is directed to Cantor II, where, at paragraph [0026], teaches:
[0026] The methylation detection procedure as described above is repeated at least 3, 4, 5, 6, 7, 8, 9, 10-15, 15-20, 30, 40, 50 or more times, preferably about 12-18 times so as to allow statistical analysis of the correct methylation haplotype in the subject organism.  (Emphasis added)

In view of such explicit teachings, it would have been obvious to one of ordinary skill in the art to have applied the method of Cantor I whereby the methylation haplotype would be determined for a target sequence that could range from “about 100” to 1,000 bases.  The selection of a region from “two hundred nucleotides to one thousand nucleotides” as is now recited in independent claim 1, would be a matter of obvious design choice as the narrow range of from “two hundred nucleotides to one thousand nucleotides” is fairly encompassed within the range of about 100 to about 1000 bases.

As evidenced above, Cantor I teaches of detecting/determining haplotype of nucleic acid sequences found in blood and which may have originated not only from the individual, but from a fetus within.  Cantor I has not, however, been found to teach detecting methylation haplotypes that correlate with a tumor.

Brenner et al., at paragraph [0082], teach:
[0082] Free DNA exists in blood serum and can be employed as a biomarker for various conditions, for example, the health of a fetus, the state of a tumor, and the like. Typically, free DNA fragments in the blood are small, 100 to 200 bases. They appear to be nucleosome fragments that have escaped complete digestion by DNase.  (Emphasis added)



The above showing is deemed to meet limitations of claims 1, 59, 82, 84-87, and 91-93.  To the degree that Brenner et al., teach that the “free DNA fragments are small, 100 to 200 bases”, such is deemed to fairly suggest limitations of claims 94, 95, 97, and 98.

While Brenner et al., teach of determining the state of a tumor, they have not been found to specify the tumor or cancer of claims 88 and 89.

Ehrich I disclose “Methods, combinations and kits are provided for identifying the methylation state of a target nucleic acid molecule, the methylation state of a nucleotide locus in a target nucleic acid molecule, or for identifying the locus of one or more methylated or unmethylated nucleotides in a target nucleic acid molecule.”

Ehrich I, at page 58, right column (paragraph [0597]), teach:
Additional disease associated with the epigenetic state of DNA include low grade astrocytoma, anaplastic astrocytoma, glioblastoma, medulloblastoma, colon cancer, lung cancer, pancreatic cancer, endometrial cancer, neuroblastoma, headaches, sexual malfunction, primary myxedema, pernicious anemia, Addison's disease, myasthenia gravis, juvenile diabetes, idiopathic thrombocytopenic purpura, multiple sclerosis, rheumatoid arthritis, scleroderma; and other disorders such as CNS malfunctions, damage or disease; symptoms of aggression or behavioral disturbances; clinical, psychological and social consequences of brain damage; psychotic disturbances and personality disorders; dementia and/or associated syndromes; cardiovascular disease, malfunction and damage; malfunction, damage or disease of the gastrointestinal tract; malfunction, damage or disease of the respiratory system; lesion, inflammation, infection, immunity and/or convalescence; malfunction, damage or disease of the body as an abnormality in the developmental process; malfunction, damage or disease of the skin, the muscles, the connective tissue or the bones; endocrine and metabolic malfunction, damage or disease; and also can be associated with undesired drug interactions.  (Emphasis added)




Peoples et al., at paragraph [0005], teach:
[0005] In view of the many epigenetic effects involved in DNA methylation, there is a rapidly growing interest in studying variations in methylation patterns.  (Emphasis added)

The aspect of studying “methylation patterns” is deemed to fairly suggest detecting/determining “a methylation haplotype” (claim 1).

Peoples et al., at paragraph [0031], each:
[0031] In one embodiment, the invention provides a method for determining the methylation status of one or more known or suspected methylation sites in a sample for one or more genes of interest.  (Emphasis added)

Peoples et al., paragraph [0036], teach that the sample can be of many forms, including genomic DNA isolated from any of a variety of cells/sources.  As disclosed therein:
[0036] As will be appreciated by those in the art, the sample may comprise any number of things, including, but not limited to, bodily fluids (including, but not limited to, blood, urine, serum, lymph, saliva, anal and vaginal secretions, perspiration, and semen, of virtually any organism, with mammalian samples being preferred and human samples being particularly preferred); research samples; purified samples, such as purified genomic DNA, RNA, etc.; raw samples, such as bacteria, virus, genomic DNA, mRNA, etc. The sample may comprise individual cells, including primary cells (including bacteria), and cell lines, including, but not limited to, tumor cells of all types (particularly melanoma, myeloid leukemia, carcinomas of the lung, breast, ovaries, colon, kidney, prostate, pancreas and testes), cardiomyocytes, endothelial cells, epithelial cells, lymphocytes (T-cell and B cell), mast cells, eosinophils, vascular intimal cells, hepatocytes, leukocytes including mononuclear leukocytes, stem cells such as haemopoetic, neural, skin, lung, kidney, liver and myocyte stem cells, osteoclasts, chondrocytes and other connective tissue cells, keratinocytes, melanocytes, liver cells, kidney cells, and adipocytes. Suitable cells also include known research cells, including, but not limited to, Jurkat T cells, NIH3T3 cells, CHO, Cos, 923, HeLa, WI-38, Weri-1, MG-63, etc. See the ATCC cell line catalog, hereby expressly incorporated by reference. As will be appreciated by those in the art, virtually any experimental manipulation may have been done on the sample.  (Emphasis added)





Peoples et al., at paragraph [0040], teach:
[0040] If required, the target sequence is prepared using known techniques. For example, the sample may be treated to lyse the cells, using known lysis buffers, sonication, electroporation, etc., with purification and amplification occurring as needed, as will be appreciated by those in the art.

Peoples et al., at paragraphs [0046] and [0048], teach:
[0046] In a preferred embodiment, a method for determining the methylation status of a methylation site in a target sequence is described, wherein the target sequence comprises a region having one or more methylation sites to be analyzed, generally referred to herein as the "methylation region." Preferably, the target sequence will comprise not more than 2 kb, with the methylation site anywhere from 1-300 base pairs from either side. More preferably, the methylation site is anywhere from 1-150 base pairs from either side. Most preferably, the methylation site is anywhere within 100 base pairs from either side.  (Emphasis added)

[0048] In a further embodiment, the method further comprises determining methylation status in combination with gene dosage, wherein the target sequence further comprises at least a portion of a genomic sequence that is known to be subject to deletion or duplication events, generally referred to herein as the "dosage region." The dosage region will generally comprise a plurality of nucleotides, and more preferably, a plurality of contiguous nucleotides.

The above showing is deemed to fairly suggest limitations of claims 96 and 99.
As evidenced above, Peoples et al., teach that one can design the assay to detect the pattern of methylation in a target sequence where there can be “one or more methylation sites to be analyzed”.  Such is deemed to meet a limitation of claim 1 that there be “four or more methylation sites”.
As evidenced above, the target sequence can be no more than 2 kb, and that the sequence can be that found in genomic DNA.  The aspect of there being a 2 kb fragment in a genomic human DNA, for example, is deemed to meet the limitation that “said target nucleic acid represents a percentage of the plurality of nucleic acids contained in the sample that is less than 5%”.  In support of this position it is noted that the human genome is recognized as comprising two copies of chromosomes 1-22, and an X chromosome, and either a second X or a Y chromosome.  It is recognized that 1 copy of chromosomes 1-22 and 1 X chromosome has a combined size of 3,031,042,417 bases, and that 2 copies of chromosomes 1-22 and 2 X chromosomes will have a combined size of 6,062,084,834 bases, and that when one includes the mitochondrial DNA in the sample, the combined size is 6,062,101,403 bases.1  Given such, 5% of such a sample will be 303,105,070 bases, which is far larger than a 2 kb fragment.  In particular, a 2kb fragment would constitute only 0.00003299 % of the plurality of nucleic acids contained in a sample.  Given such, the aspect of assaying for a 2 kb target sequence satisfies a limitation of claims 1, 51-53, 59, and 82-93.

Peoples et al., at paragraphs [0051] and [0061], teach:
[0051] The present invention provides both capture and reporter probes that hybridize to regions of interest within a target sequence or a plurality of target sequences as described herein. In general, probes of the present invention are designed to be complementary to methylation, dosage, diploid and/or interrogation regions of target sequence(s) (either the target sequence of the sample or to other probe sequences), such that hybridization occurs between the target and the probes of the present invention.

[0061] In a preferred embodiment, particularly suited for detecting nucleic acid methylation, the sequences of a first set of capture and reporter probes are selected so as to be substantially complementary to at least a portion of first and second binding domains, respectively, within a methylation region in a gene or genes of interest.

As noted above, Peoples et al., teach that one can design the assay to detect the pattern of methylation in a target sequence where there can be “one or more methylation sites to be analyzed”.  Such is deemed to meet a limitation of claim 1 that there be “four or more methylation sites”.  

In the event that one finds a range of “one or more” not fairly suggesting “four or more methylation sites”, attention is directed to Thibodeau et al., who teach at paragraph [0010]:
The method can comprise determining whether or not nucleic acid obtained from the blood sample comprises at least four methylation CpG sites that have an altered methylation status indicative of pancreatic cancer.  (Emphasis added)

Clearly, the aspect of determining the methylation status of “at least four methylation CpG sites” does meet limitation that multiple target sequences can be evaluated.

Feinberg et al., at paragraph [0018], teach:
[0018] In another aspect, the present invention provides a method of characterizing the methylation status of the nucleic acid of a cell. The method includes: a) hybridizing labeled and digested nucleic acid of an iPS cell to a DNA microarray comprising at least 2000 nucleic acid sequences; and b) determining a pattern of methylation from the hybridizing of (a), thereby characterizing the methylation status for the iPS cell. In various embodiments, the or more nucleic acid sequences are selected from the Tables 2a to 2h, Tables 3a to 3h, FIGS. 1, 3, 5, 8, 9, 10 and any combination thereof. The method may further include comparing the methylation status profile to a methylation profile from hybridization of the microarray with labeled and digested nucleic acid from a progenitor cell. In some embodiments the method may further include performing one or more techniques such as a nucleic acid amplification, polymerase chain reaction (PCR), methylation specific PCR, bisulfite pyrosequencing, single-strand conformation polymorphism (SSCP) analysis, and restriction analysis.  (Emphasis added)

The aspect of one determining the methylation status of the DNA of a cell, knowing that a cell comprises some 23 pairs of chromosomes, and that one can be using an array of “at least 2000 nucleic acid sequences”, is deemed to fairly teach the aspect of determining the methylation haplotype of “a target nucleic acids” (claims 1 and 59), as well as  “determining the methylation haplotype of a plurality of nucleic acids in a sample” (claim 51).

Feinberg et al., at paragraph [0090], teach of a kit that comprises components that can be used to identify cancers, or risk of developing cancer.  As stated therein:
[0090] The kit can, also include a plurality of oligonucleotide probes, primers, or primer pairs, or combinations thereof, capable of selectively hybridizing to the DMR with or without prior bisulfite treatment of the DMR. The kit can include an oligonucleotide primer pair that hybridizes under stringent conditions to all or a portion of the DMR only after bisulfite treatment. In one aspect, the kit can provide reagents for bisulfite pyrosequencing including one or more primer pairs set forth in Tables 11 and 12. The kit can include instructions on using kit components to identify, for example, the presence of cancer or an increased risk of developing cancer.  (Emphasis added)


In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Cantor I, Brenner et al., whereby one is determining the methylation haplotype of one or more target nucleic acids wherein the target sequences can be genomic or an amplified sequence as disclosed by Peoples et al., and thusly does not constitute 5% of the sample, and to also use, when desired, two or more probes in determining the status of a plurality of methylation sites, including those nucleic acids that originated from either a cancer, a tumor or fetus, and thus constitute a rate sequence which constitutes less than 5% of the nucleic acids present in a sample.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 10, 19, 26, 27, 29, 32, 51-53, 57, 59, and 85-99 are rejected under 35 U.S.C. 103 as obvious over US 2011/0124518 A1 (Cantor; Cantor I) in view of US 2004/0224331 (Cantor; Cantor II), US 2007/0172873 A1 (Brenner et al.), US 2005/0272070 A1 (Ehrich et al.; Ehrich I), US 2004/0038254 A1 (Peoples et al.), US 2013/0244902 A1 (Thibodeau et al.), and US 2013/0281304 A1 (Feinberg et al.).



Claims 24, 30, 33, 37, 38, and 82-84 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0124518 A1 (Cantor; Cantor I) in view of US 2004/0224331 (Cantor; Cantor II), US 2007/0172873 A1 (Brenner et al.), US 2005/0272070 A1 (Ehrich et al.; Ehrich I), US 2004/0038254 A1 (Peoples et al.), US 2013/0244902 A1 (Thibodeau et al.), and US 2013/0281304 A1 (Feinberg et al.) as applied to claims 1, 10, 19, 26, 27, 29, 32, 51-53, 57, 59, and 85-99 above, and further in view of US 2010/0273164 A1 (Church et al.) and US 2013/0189684 A1 (Ehrich et al.; Ehrich II).

See above for the basis of the rejection as it pertains to the disclosures of Cantor I, Cantor II, Brenner et al., Ehrich I, Peoples et al., Thibodeau et al., and Feinberg et al.


Neither Cantor I, Cantor II, Brenner et al., Ehrich I, Peoples et al., Thibodeau et al., nor Feinberg et al., have been found to teach 1) the modification of probes by extension and ligation, including circularization (claims 24 and 30); 2) the amplification of said probes (claim 33); 3) the use of padlock probes which comprise two target-specific domains and a linker sequence (claims 37, 38, and 82-84); or 4), the aspect of performing “whole genome bisulfite sequencing” (claims 82-84).

Church et al., teach of methods and compositions to be used in evaluating the methylated status of cytosines, be it for targeted sequences or for a whole genome.
Church et al., in FIG. 1a, teach the use of probes that comprise two target domains and a linker sequence and that the two target-binding regions are extended and ligated, thereby forming a circularized probe.

    PNG
    media_image2.png
    571
    447
    media_image2.png
    Greyscale

Church et al., paragraph [0098], teach:
[0098]   Bisulfite padlock probe (BSPP) technology, is a targeted method that isolates selected locations for methylation profiling. In this example, a "padlock probe" refers a probe that was an approximately 100 nucleotide DNA fragment that was designed to hybridize to genomic DNA targets in a horseshoe manner (FIG. 1A) (Nilsson, M. et al., Padlock probes : circularizing oligonucleotides for localized DNA detection. Science 265 (5181), 2085-2088 (1994); Hardenbol, P. et al., Multiplexed genotyping with sequence-tagged molecular inversion probes. Nat Biotechnol 21 (6), 673-678 (2003); Porreca et al., Multiplex amplification of large sets of human exons. Nat Methods 4 (11), 931-936 (2007)). The gap between the two hybridized, locus-specific arms of a padlock probe is polymerized and ligated to form a circular strand of DNA. These circles can then be amplified using the common "backbone" sequence that connects the two arms. This makes padlock probes highly multiplexable, with tens of thousands of probes used within a single reaction.  (Emphasis added)

The aspect of using a padlock probe is deemed to not only meet a limitation of claims 37, 38, and 82-84, but as can be seen in FIG. 1a, the gap between the two hybridized probe segments is filled and the two ends are ligated, therein circularizing the probe.  Such a showing is deemed to meet a limitation of claims 24 and 30. As seen in the cited paragraph, multiple different probes can be used.  Such is deemed to also meet a limitation of claims 30 and 32. Also, as disclosed by Church et al., the ligated probes can then be amplified. Such is deemed to meet a limitation of claim 33.

Church et al., has not been found to teach performing whole genome bisulfite sequencing.

Ehrich II, at paragraph [0240] teach performing whole genome bisulfite sequencing, and the information it can provide.  As stated therein:
[0240] Provided in this example is a method that includes a primary target identification and characterization phase followed by application of those results to a discriminatory assay. For identification of targets, one or more of the following techniques is utilized (i) MeDIP coupled to microarray analysis, (ii) MeDIP coupled to sequencing analysis, (iii) MCIp coupled to microarray analysis, (iv) MCIp coupled to sequencing analysis, (v) whole genome bisulfite sequencing, (vi) reduced representation bisulfite sequencing, (vii) methylation sensitive polymerase chain reaction, (viii) sodium bisulfite coupled to MassCLEAVE technology, (ix) sodium bisulfite coupled to iPlex technology, or (x) methylation sensitive restriction enzyme differentiation between unmethylated and methylated oligonucleotide fragments. Using one or more than one of the aforementioned approaches, regions are identified that exhibit the same DNA methylation or other discriminatory pattern between a non-diseased and diseased sample from the same cell type, which together show a different DNA methylation or other discriminatory cell type, likely to be hematopoietic in origin. The output of such a process is identification of regions only methylated in a single cell type and invariant between the normal and diseased condition of that cell type.  (Emphasis added)

In view of the above showing, it would have been obvious to one of ordinary skill in the art to have modified the method of Cantor I, Cantor II, Brenner et al., Ehrich I, Peoples et al., Thibodeau et al., and Feinberg et al., by including the use of padlock probes as disclosed by Church et al., for to do so would have greatly enhanced the ability to detect methylation sites, be it singly or in a highly multiplexed manner.  Said ordinary artisan would have also been motivated to have incorporated the amplification step of Church et al., as such would have allowed for the amplification of only those probes that had been ligated, thereby enhancing the ability of the artisan to correctly determine which sites in the genome have methylated and unmethylated cytosines.   In addition, said ordinary artisan would have been motivated to have also included in the assay whole genome bisulfite sequencing for as stated by Ehrich II, to do so 
…regions are identified that exhibit the same DNA methylation or other discriminatory pattern between a non-diseased and diseased sample from the same cell type, which together show a different DNA methylation or other discriminatory cell type, likely to be hematopoietic in origin. The output of such a process is identification of regions only methylated in a single cell type and invariant between the normal and diseased condition of that cell type.

In view of the well-developed state of the art, and that it is being applied in the same manner, said ordinary artisan would have not only been amply motivated, but would have also had a most reasonable expectation of success.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 24, 30, 33, 37, 38, and 82-84 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0124518 A1 (Cantor; Cantor I) in view of US 2004/0224331 (Cantor; Cantor II), US 2007/0172873 A1 (Brenner et al.), US 2005/0272070 A1 (Ehrich et al.; Ehrich I), US 2004/0038254 A1 (Peoples et al.), US 2013/0244902 A1 (Thibodeau et al.), and US 2013/0281304 A1 (Feinberg et al.) as applied to claims 1, 10, 19, 26, 27, 29, 32, 51-53, 57, 59, and 85-99 above, and further in view of US 2010/0273164 A1 (Church et al.) and US 2013/0189684 A1 (Ehrich et al.; Ehrich II).



Claims 34, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0124518 A1 (Cantor; Cantor I) in view of US 2011/0124518 A1 (Cantor; Cantor I) in view of US 2004/0224331 (Cantor; Cantor II), US 2007/0172873 A1 (Brenner et al.), US 2005/0272070 A1 (Ehrich et al.; Ehrich I), US 2004/0038254 A1 (Peoples et al.), US 2013/0244902 A1 (Thibodeau et al.), US 2013/0281304 A1 (Feinberg et al.), US 2010/0273164 A1 (Church et al.) and US 2013/0189684 A1 (Ehrich et al.; Ehrich II) as applied to claims 24, 30, 33, 37, 38 and 82-84 above, and further in view of US 2012/0270214 A1 (Bernitz et al.).

See above for the basis of the rejection as it pertains to the disclosures of Cantor I, Cantor II, Brenner et al., Ehrich I, Peoples et al., Thibodeau et al., Feinberg et al., Church et al., and Ehrich II.

Neither Cantor I, Cantor II, Brenner et al., Ehrich I, Peoples et al., Thibodeau et al., Feinberg et al., Church et al., nor Ehrich II, have been found to incorporate a unique molecule identifier (UMI) into the probes (claim 34) or the inclusion of domains in the probes to which primers are to anneal.

Bernitz et al., in paragraph [0040], provides further guidance on what a padlock probe may comprise and how such features may be sued.  As disclosed therein:
In addition to the end regions, which are complementary to the cDNA, the probe may contain features or sequences or portions useful in RCA or in the detection or further amplification of the RCA product. Such sequences may include binding sites for an RCA primer, hybridization probes, and/or amplification or sequencing primers. Thus, a padlock probe may be viewed as having a "back piece" which links the 3' and 5' target-complementary regions. By including within this back piece or linking region a particular sequence, to which when amplified by RCA [rolling circle amplification] of the circularized probe, a detection probe or primer may bind in the RCP [rolling circle product], the padlock probe may be seen as having, or more particularly as providing, a detection site for detection of the RCP. Accordingly, the padlock probe may contain an arbitrary "tag" or "barcode" sequence which may be used diagnostically to identify the cDNA, and by extension the corresponding mRNA, to which a given RCA product relates, in the context of a multiplex assay. Such a sequence is simply a stretch of nucleotides comprising a sequence designed to be present only in the padlock probe which is "specific for" (i.e. capable of hybridizing only to) a particular cDNA. Thus, for example in the context of padlock probes for genotyping, the tag sequence (or detection site) may be different for the padlock probes designed to detect the wild-type sequence and the mutant(s)/sequence variant(s) thereof.  (Emphasis added)

The inclusion of “‘tag’ or ‘barcode’ sequence” is deemed to meet the limitation of claim 34 where the probe comprises “a unique identifier (UMI), wherein the UMI comprises a randomized sequence for labeling the plurality of modified probes”.
As seen above, the ligated padlock probe can comprise sites where primers can hybridize and be used to amplify the ligated padlock probe.  The number of primer binding sites is deemed to be a design choice, allowing one to design probes that can in part, or in whole, undergo amplification.
The teachings of Bernitz et al., are deemed to meet a limitation of claims 35 and 36.
In view of the above showing, and the repeated teaching in the art of using padlock probes, the ordinary artisan would have been motivated to have incorporated the increased functionality of the padlock probes as disclosed by Bernitz et al., as such would have had an immediate and positive impact on the functionality of padlock probes being used in the method of Church et al., Peoples et al., Thibodeau et al., Cantor I, Cantor II and Ehrich II.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 34, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0124518 A1 (Cantor; Cantor I) in view of US 2011/0124518 A1 (Cantor; Cantor I) in view of US 2004/0224331 A1 (Cantor; Cantor II), US 2007/0172873 A1 (Brenner et al.), US 2005/0272070 A1 (Ehrich et al.; Ehrich I), US 2004/0038254 A1 (Peoples et al.), US 2013/0244902 A1 (Thibodeau et al.), US 2013/0281304 A1 (Feinberg et al.), US 2010/0273164 A1 (Church et al.) and US 2013/0189684 A1 (Ehrich et al.; Ehrich II) as applied to claims 24, 30, 33, 37, 38 and 82-84 above, and further in view of US 2012/0270214 A1 (Bernitz et al.).


Claims 59, 60, 63, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0124518 A1 (Cantor; Cantor I) in view of US 2004/0224331 (Cantor; Cantor II), US 2007/0172873 A1 (Brenner et al.), US 2005/0272070 A1 (Ehrich et al.; Ehrich I), US 2004/0038254 A1 (Peoples et al.), US 2013/0244902 A1 (Thibodeau et al.), and US 2013/0281304 A1 (Feinberg et al.) as applied to claims 1, 9, 10, 19, 26, 27, 29, 32, 51-53, 57, 59, and 85-99 above, and further in view of US 2011/0039724 A1 (Lo et al.).

See above for the basis of the rejection as it pertains to the disclosures of Cantor I, Cantor II, Brenner et al., Ehrich I, Peoples et al., Thibodeau et al., and Feinberg et al.

Cantor I, at paragraph [0020], teaches that the sample can comprise fetal cells, and that such can be obtained from a variety of sources.  As disclosed therein:
A sample may be a "biological sample," which refers to any material obtained from a living source or formerly-living source, for example, an animal such as a human or other mammal, a plant, a bacterium, a fungus, a protist or a virus. A sample may include a specimen of synthetic origin. Biological samples may include umbilical cord blood, chorionic villi, amniotic fluid, cerbrospinal fluid, spinal fluid, lavage fluid (e.g., bronchoalveolar, gastric, peritoneal, ductal, ear, athroscopic), biopsy sample, urine, feces, sputum, saliva, nasal mucous, prostate fluid, semen, lymphatic fluid, bile, tears, sweat, breast milk, breast fluid, embryonic cells and fetal cells. In some embodiments, a biological sample may be blood, and sometimes plasma.  (Emphasis added)

While Cantor I does not explicitly teach using peripheral blood as a source, Cantor does teach obtaining fetal cells, which must come from a “pregnant female” (claim 60), and that the sample that is to be the source of the cells can be a blood sample.  Given such, the aspect of isolating fetal cells from a peripheral blood sample, is deemed to be fairly suggested.  
Cantor I, paragraph [0024], teach that virtually any number of target sequences can be evaluated. As disclosed therein:
A plurality of target nucleic acids as described herein refers to at least 2 target nucleic acids and includes nucleic acid sequences that may be identical or different. That is, the target nucleic acids may all be representative of the same nucleic acid sequence, or may be representative of two or more different nucleic acid sequences (e.g., from 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 50, 100, 1000 or more sequences).

Brenner et al., at paragraph [0082], teach:
[0082] Free DNA exists in blood serum and can be employed as a biomarker for various conditions, for example, the health of a fetus, the state of a tumor, and the like. Typically, free DNA fragments in the blood are small, 100 to 200 bases. They appear to be nucleosome fragments that have escaped complete digestion by DNase.  (Emphasis added)

It is further noted that Peoples et al., at paragraph [0124], teaches extracting genomic DNA from “peripheral blood”.  
The above showings are deemed to meet a limitation of claim 63.

Neither Cantor I, Cantor II, Brenner et al., Ehrich I, Peoples et al., Thibodeau et al., nor Feinberg et al., have been found to teach the fetal chromosomal abnormalities recited in claim 67.

Lo et al., abstract, teach:
The present invention relates to a new, non-invasive method for detecting chromosomal aneuploidy by analyzing a sample from a pregnant woman. The detection is based on the ratio between the amount of a fetal methylation marker located on a chromosome relevant to the aneuploidy and the amount of a fetal genetic marker located on a reference chromosome, offering improved accuracy.  (Emphasis added)


Lo et al., paragraph [0172], teach detection of fetal trisomy 18.  As disclosed therein:
[0172]     This example demonstrates the application of epigenetic-genetic (EGG) chromosome dosage approach for the detection of fetal trisomy 18 (T18). This example of the EGG approach involved a fetal epigenetic marker located on chromosome 18 and a fetal genetic marker located on a reference chromosome, respectively, in maternal plasma. The fetal epigenetic marker is, preferably, Marker 18A [genomic location chr18:10022533-10022724, defined according to the Human Genome March 2006 Assembly (hg18)], which is a 146-bp intergenic region located 75 kb downstream of the gene VAPA (vesicle-associated membrane protein)-associated protein A) and 421 kb upstream of the gene APCDD1 (adenomatosis polyposis coli down-regulated 1), as identified by an methylated DNA immunoprecipitation and tiling array analysis (described in U.S. Ser. No. 61/308,578). However, this fetal epigenetic marker can also be any cytosine-containing DNA genomic region located within 100 kb upstream or downstream of the above locus, i.e., chr18:10022533-10022724. Furthermore, this fetal epigenetic marker can also be any cytosine-containing DNA genomic region with different epigenetic signature (DNA methylation levels) that distinguishes the fetal from the maternal chromosome 18 in maternal plasma.  (Emphasis added)

In view of the detailed guidance provided by Lo et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the methods of Cantor I, Cantor II, Brenner et al., Ehrich I,  Peoples et al., and Thibodeau et al., whereby the fetal cells in Cantor I were being evaluated for trisomy 18, based upon the DNA methylation levels as disclosed by Lo et al.
In view of the well-developed state of the art and explicit guidance, said ordinary artisan would have been amply motivated and would have also had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 59, 60, 63, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0124518 A1 (Cantor; Cantor I) in view of US 2004/0224331 (Cantor; Cantor II), US 2007/0172873 A1 (Brenner et al.), US 2005/0272070 A1 (Ehrich et al.; Ehrich I), US 2004/0038254 A1 (Peoples et al.), US 2013/0244902 A1 (Thibodeau et al.), and US 2013/0281304 A1 (Feinberg et al.) as applied to claims 1, 9, 10, 19, 26, 27, 29, 32, 51-53, 57, 59, and 85-99 above, and further in view of US 2011/0039724 A1 (Lo et al.).

Response to argument
Applicant’s representative, at pages 12-16 of the response of 21 July 2022, traverses the prior rejections of claims under 35 USC 103(a).  Said representative directs attention to the newly-added limitations.  In view of the amendment to the claims, the prior rejections of claims under 35 USC 103(a) have been withdrawn and new combinations of references have been applied.
As seen at page 14 of the response, said representative asserts:
In light of the foregoing amendments, Applicant respectfully submits that the instant claims are novel and inventive over the cited art. The instant claims are directed to the identification of methylation haplotypes of target nucleic acids which are indicative of rare target nucleic acids (e.g., tumor or fetal nucleic acids) within a background of more abundant nucleic acids in the sample (e.g., “healthy” cell nucleic acids or maternal nucleic acids).  Through the identification of methylation haplotypes indicative of the rare target nucleic acid in the mixed sample, the claimed method allows for deconvolution of mixed nucleic acid samples at high sensitivity and a confirmation of the presence of the rare target nucleic acid in the sample. Applicant submits that the cited references do not teach or suggest this aspect of the claims for the reasons outlined below.  (Emphasis in original)

As evidenced above, applicant is asserting that the target sequences associated with tumor or fetal nucleic acids are inherently rare.  As set forth above in the body of the rejections, such target sequences were known to exist and the methylation haplotype of same had been detected.  While the prior art does not specify the percentage of the total nucleic acid that is target, such is deemed to be an inherent property of the naturally-occurring target sequences which were being detected via methods disclosed in the prior art. Given such, the ordinary artisan would have been amply motivated to adapt such known procedures such that these informative sequences would be detected.  Given the well-developed state of the prior art, said ordinary artisan would have had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, the claims remain rejected under 35 USC 103(a).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Human Genome”, Wikipedia.com, accessed 01/29/2020.